DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the bearing claimed in claim 21 and 33 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 requires the following:

    PNG
    media_image1.png
    246
    591
    media_image1.png
    Greyscale

At the instant, it is unclear if the bottom tube cover claimed in line 6 is the same or a different cover to the one claimed in line 9. A broad interpretation will be given. Correction is required.

Claim 21 requires the following:

    PNG
    media_image2.png
    57
    556
    media_image2.png
    Greyscale

At the instant, the limitation is indefinite. The claim requires a magnetic latch pin guide, which is element 13. Then, the claim requires that the guide is coupled to the latch pin housing and “slidably enclose” at least a portion of the latch pin. 

    PNG
    media_image3.png
    723
    785
    media_image3.png
    Greyscale

However, as clearly shown in the drawings, the guide 13 is secure with fasteners. Therefore, how the guide is capable of “slidably enclosing” at least a portion of the latch pin if is a static member. A broad interpretation will be given. Correction is required.

Claims 21 and 33 further requires a bearing. At the instant, it is unclear from the drawings (since it is not illustrated) and from the specification (par 131 is the only place that a bearing is recited) what is this bearing and the function. A very broad interpretation will be given. Correction is required.

Claim 24 requires “a pool latch”. At the instant, there is no support for a “pool latch”. It appears that the limitation is referring to the “pool latch tube” claimed in claim 21. Correction is required.

Claim 29 requires that the assembly further comprises a lock pin base cover, pool latch cover, pool latch pin base bracket to further maintain the placement and the alignment of the ferromagnetic latch pin during a locked position. At the instant, it is unclear how these elements maintain the placement and the alignment of the latch pin. A very broad interpretation will be given. Correction is required.

Claim 30 requires a latch groove. At the instant, the limitation has no antecedent of basis. Therefore, claim 30 will be interpreted as depending from claim 22 in order to provide proper basis for the limitation. Correction is required.

Claim 33, the method as claimed is indefinite.
First, the claim requires:

    PNG
    media_image4.png
    29
    474
    media_image4.png
    Greyscale

At the instant, it is unclear how the lift mechanism is capable or rotating the magnet housing without the shaft and the twist drive. This is not optional. 

Second, the claim requires:

    PNG
    media_image5.png
    170
    619
    media_image5.png
    Greyscale

At the instant, it is unclear how a magnetic force change. The magnetic force is always the same force. The invention is just moving the magnet away from the latch pin.

Finally, the claim requires:

    PNG
    media_image6.png
    69
    579
    media_image6.png
    Greyscale

At the instant, it is unclear how the latch pin is retracted, since it is not by itself. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim 40, the claim also requires that the lifting mechanism rotates the magnet housing. As previously mention above with respect to claim 33, the lift mechanism only moves the shaft. The shat and the magnetic housing are connected by a twist drive, which is the one that allows the magnet housing to rotate. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 24-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,523,219 to Macernis in view of US Pat No 4,305,611 to Robins.

    PNG
    media_image7.png
    841
    1220
    media_image7.png
    Greyscale

Macernis discloses a magnetic safety gate latch assembly that comprises a first subassembly and a second subassembly.
The first subassembly comprises a pool latch tube (36) having a vertical major axis, a top end (at 40) and a lower end (opposite end); a lift mechanism (56) having a lid (66) coupled to the top end of the pool latch tube; a shaft (54) vertically oriented within the pool latch tube, an upper end of the shaft coupled to the lift mechanism; a magnet housing (not shown, col 5 line 52, casing secured to the end of the shaft 54) to house a magnet (62); and a bottom cover coupled to the lower end of the pool latch tube and enclosing the magnet housing, the bottom cover comprising an aperture on a vertical side facing a latch pin housing (16), the aperture positioned to expose the magnet. A bearing is provided on the magnet housing (connection of shaft with magnet housing).
The second subassembly comprises the latch pin housing; a ferromagnetic latch pin (24); and a magnetic latch pin guide coupled to the latch pin housing enclosing at least a portion of the latch pin.
A spring (34) is configured with a desired stiffness to enable the magnet and the ferromagnetic latch pin to be attracted to each other.
The assembly further comprises a lock pin base cover, pool latch cover, pool latch pin base bracket to further maintain the placement and the alignment of the ferromagnetic latch pin during a locked position.

However, Macernis fails to disclose the use of a vertical adjustment screw configured to stabilize a bottom tube cover to the pool latch tube. Macernis illustrates that the cover is fixed by screws.

    PNG
    media_image8.png
    654
    614
    media_image8.png
    Greyscale

Robins teaches that it is well known in the art to provide a vertical adjustment screw (73) to adjust a member (housing 21) to a desired position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Macernis with a vertical adjustment screw, as taught by Robins, in order to adjust the cover to a desired position.
As to claims 24-26, Macernis magnet is capable of defining N and S poles of the magnet, that are in a same plane as the ferromagnetic latch pin, and having either pole interacting with the latch pin.
As to claim 28, the latch gate described by Macernis is capable of being prevented for opening in response to an applied horizontal force of at least twenty pounds of pressure.

As to claim 33, the device that Macernis, as modified by Robins, teaches is capable of performing the operating method as claimed. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,523,219 to Macernis in view of US Pat No 4,305,611 to Robins and further in view of US Pat No 7,766,399 to Howey.
Macernis, as modified by Robins, fails to disclose that the latch pin comprises another magnet.

    PNG
    media_image9.png
    524
    879
    media_image9.png
    Greyscale

Howey teaches that it is well known in the art to provide a latch pin (12) with a magnet (14) that will be magnetically coupled to another magnet (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch pin described by Macernis, as modified by Robins, with a magnet, as taught by Howey, in order to provide a simpler way to magnetically couple two members without the manufacturing of one of them with a magnetic material. 

Allowable Subject Matter
Claims 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 1, 2022